No. 04-98-00248-CR

Mario PEREZ,
Appellant

v.

The STATE of Texas,
Appellee

From the 227th Judicial District Court, Bexar County, Texas
Trial Court No. 92-CR-7674
Honorable Peter Michael Curry, Judge Presiding

PER CURIAM


Sitting:	Alma L. López, Justice

		Paul W. Green, Justice

		Sarah B. Duncan, Justice


Delivered and Filed:  October 7, 1998


MOTION TO WITHDRAW GRANTED; AFFIRMED


	Mario Perez pled guilty to robbery and was sentenced, pursuant to a plea bargain, to
seven years incarceration, probated for ten years. The trial court later granted the State's
motion to revoke Perez's probation, which Perez appealed. Perez's court-appointed attorney
on appeal filed a brief in which he raises no arguable points of error and concludes this
appeal is frivolous and without merit. Perez's attorney also filed a motion to withdraw.

	Counsel's brief meets the requirements of Anders v. California, 386 U.S. 738 (1967),
High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978), and Gainous v. State, 436 S.W.2d
137 (Tex. Crim. App. 1969). Additionally, Perez was provided with a copy of the brief and
motion to withdraw and was further informed of his right to review the record(1) and file his
own brief if he wished. Perez has not done so.

	We reviewed the record and counsel's brief and agree the appeal is frivolous and
without merit. The judgment of the trial court is affirmed. Furthermore, we grant the motion
to withdraw filed by Perez's counsel.  See Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex.
App.--San Antonio 1996, no pet.)

							PER CURIAM

DO NOT PUBLISH

1.      1Counsel provided Perez with a copy of the reporter's record.  See Bruns v. State, 924 S.W.2d 176, 177
n.1 (Tex. App.--San Antonio 1996, no pet.) (requiring counsel to detail the procedure for acquiring the
record).


Return to
4th Court of Appeals Opinions